Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Election/Restrictions
Applicant’s election without traverse of Species I shown in Figures 2A-2D in the reply filed on January 17, 2022 is acknowledged.
Applicant has stated that claims 1-11, 13-15, 17, and 19 read on the elected species.  Claims 12, 16, and 18 are withdrawn as being directed to a non-elected species.  If a Generic claim is found allowable, the withdrawn claims will be considered for rejoinder at that time.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MITANI (Japanese Patent Publication JPS60-249689, a machine translation is provided with the PTO-892 Notice of References Cited and is used in the rejection below) in view of VAGENIUS (U.S. Patent 3,279,682).
Regarding claim 1, MITANI discloses:  a screw compressor (see Page 2, Technical Field of Invention), comprising: 
a first male rotor (38) and a second male rotor (39), each of the first male rotor and the second male rotor having convex-helical teeth (see Figure 1), the first male rotor and the second male rotor being rigidly connected together (see Figure 1, where the first and second male rotors are rigidly connected together via the shaft between them, see Page 3 last paragraph); 
a first female rotor (31) and a second female rotor (32), each of the first female rotor and the second female rotor having concave-helical teeth (see Figure 1), the first female rotor and the second female rotor being opposite to each other (see Figure 1, which shows that they are opposite to each other); 
wherein the convex-helical teeth of the first male rotor are engaged with the concave- helical teeth of the first female rotor, and the convex-helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor (see Figure 1).  
MITANI fails to disclose the first female rotor and the second female rotor being arranged separately from each other.
Regarding claim 1, VAGENIUS discloses:  the first female rotor (the (F) on the left side) and the second female rotor (the (F) on the right side) being arranged separately from (see Figures 5 and 8) and opposite to each other (see Figures 5 and 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first female rotor and the second female rotor being arranged separately from and opposite to each other in the screw compressor of MITANI, since utilizing a known configuration, such as the first and second female rotors being arranged separately from and opposite to each other is well known in the art, as evidence by VAGENIUS.  VAGENIUS discloses multiple different configurations of the first and second male rotors with the first and second female rotors (see Figures 4-8).  One having ordinary skill in the art requires only routine skill in the art to place the male and female rotors in any of these different configurations, including the first female rotor and the second female rotor being arranged separately from and opposite to each other, as disclosed by VAGENIUS (see Figures 5 and 8) versus having the first and second female rotors connected to one another and opposite to each other (as disclosed in Figure 1 of MITANI and Figure 4 of VAGENIUS).  
Regarding claims 2 and 14, MITANI further discloses:  a first compressing channel is formed between the first male rotor and the first female rotor (P1) (see Figure 1) , the first compressing channel has a first inlet (see Figure 1, the first inlet receives fluid via (42)) and a first outlet (see Figure 1, the first outlet is located at the other side of (31) before it combines with the flow from the second male and female rotors, before (44)), a first stream of medium flows through the first compressing channel in a first flow direction from the first inlet to the first outlet (see Figure 1, where the first flow direction is from left to right); and 
a second compressing channel (P2) is formed between the second male rotor and the second female rotor (see Figure 1), the second compressing channel has a second inlet (see Figure 1, the second inlet receives working fluid from (43) into the second male and female rotors) and a second outlet (see Figure 1, where the second outlet is at the start of the arrow from the cavity that contains the second male and female rotors (39,32) that then combines with the fluid of the first male and female rotors to exit at (44)), a second stream of medium flows through the second compressing channel in a second flow direction from the second inlet to the second outlet (see Figure 1, where the second flow direction is from the right to the left).  
Regarding claim 3, MITANI further discloses:  the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel (the limitation directed to “the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel” is considered functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MITANI is capable of the first stream of medium generates a first axial force that is exerted on the first male rotor when the first stream of medium is being compressed in the first compressing channel due to the forces generated due to the movement and compression of the fluid from the inlet to the outlet, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); 
the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel (the limitation directed to “the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel” is considered functional limitation.  The use of the functional language only requires that the apparatus is capable of performing the function, and does not add any specific structural limitations to the apparatus.  Since MITANI is capable of the second stream of medium generates a second axial force that is exerted on the second male rotor when the second stream of medium is being compressed in the second compressing channel due to the forces generated due to the movement and compression of the fluid from the inlet to the outlet of the second male and female rotors, the prior art meets the functional limitation.  Furthermore, “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (See MPEP 2114)); 
the first axial force and the second axial force are opposite to each other (See last paragraph of Page 2 that continues onto Page 3, the first axial force and the second axial forces are opposite to each other due to the fluid that is compressed from the first male and female rotors starts from the left (low pressure) and is exhausted to the right (outlet at a high pressure) that generates a first axial force, the second axial force is in the opposite direction since the second male and female rotors compress the working fluid from the right (low – inlet side) to the left (high – outlet side), and therefore, would create an axial force in the opposite direction, and therefore, meets the claimed limitations).  
Regarding claim 4, MITANI further discloses:  the first male rotor and the second male rotor are rigidly connected together by a rigid shaft coupling or rigid union joint, by welding, or by being made as one piece (see Figure 1).  
Regarding claim 5, MITANI further discloses:  the first stream of medium and the second stream of medium flow towards or flow away from each other (see Figure 1, where the first stream of medium and the second stream of medium flow towards each other, they flow to the center to exit at (44)).  
Regarding claim 6, MITANI further discloses:  the medium is refrigerant (the cycle is a refrigeration cycle, where refrigerant is a working fluid in a refrigeration cycle).  
Regarding claim 7, MITANI further discloses:  the first stream of medium and the second stream of medium are introduced from an evaporator and sent to a condenser after being compressed by the screw compressor (see last paragraph on Page 3).  
Regarding claim 8, MITANI further discloses:  when the first male rotor and the second male rotor rotate in a first rotation direction (A) (see Figure 1, Page 3 last paragraph), the first female rotor and the second female rotor are driven by the first male rotor and the second male rotor to rotate in a second rotating direction (B) (see Figure 1, Page 3 last paragraph), the first rotation direction is opposite to the second rotation direction (see Figure 1, Page 3 last paragraph).  
Regarding claim 9, MITANI further discloses:  the first male rotor, the second male rotor, the first female rotor and the second female rotor are enclosed in a housing in a sealed condition (see Figure 1).  
Regarding claim 10, MITANI further discloses:  two ends of the first male rotor and the second male rotor are amounted on two roller bearings, respectively (see Figure 1, which shows that the first male rotor is mounded on bearings (33, 34) on the one side (inlet side) and mounted on the bearing (36) on the outlet/discharge side, and therefore, mounted on two roller bearings.  The second male rotor is mounded on bearing (35) on the inlet side and supported by bearing (36) on the discharge/outlet side, and therefore, is mounted on two roller bearings); 
two ends of the first female rotor and the second female rotor are amounted on two roller bearings, respectively (see Figure 1, which shows that the first female rotor is mounded on bearing (25) on the one side (inlet side) and mounted on the bearing (27) on the outlet/discharge side, and therefore, mounted on two roller bearings.  The second female rotor is mounded on bearing (26) on the inlet side and supported by bearing (27) on the discharge/outlet side, and therefore, is mounted on two roller bearings).  
MITANI discloses that the one end (i.e. the outlet end, see Figure 1, near 44) utilizes a single bearing (36) for both the first and second male rotors, and a single bearing (27) for both the first and second female rotors.  In the event that the claim is interpreted that there has to be a separate roller bearing at the connecting end of the first and second male rotors and a separate roller bearing at the connecting end of the first and second female rotors, it would be obvious based on VAGENIUS.
Regarding claim 10, VAGENIUS teaches:  the first male rotor (located on shaft 11) has a double roller bearing (30) at the first side (see Figure 3) and a dual roller bearing (31) between the first and second male rotors (see Figure 3, where (31) is located between the first and second chambers); the first female rotor (located on shaft (12) has a double roller bearing (30) between the first female rotor and the second female rotor and a second roller bearing (31) located at the opposite side of the first female rotor).  VAGENIUS also discloses in Figures 5 and 8 that the first and second female rotors have bearings located on both sides, as well as, the bearings (30, 31) are also disclosed to absorb axial thrust and therefore, can be considered as a thrust bearing.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a separate roller bearing at the connecting end of the first and second male rotors and a separate roller bearing at the connecting end of the first and second female rotors (i.e. so that there are two roller bearings attached to each of the first male rotor, the second male rotor, the first female rotor, and the second female rotor, with one at each of the respective ends) in the modified screw compressor of MITANI/ VAGENIUS, since placing additional bearings at the ends of the male and female rotors provides the benefit of supporting the respective shafts, as well as, absorbing some axial thrust (see VAGENIUS Column 2, lines 39-46).  
Regarding claim 11, VAGENIUS further teaches:  one of the two ends of the first female rotor and the second female rotor is amounted on thrust bearings (see Figures 1 and 3, which shows that the first female rotor (20) has bearings (56, and 57), that are thrust bearings (see Column 2, lines 39-46), and that the second female rotor (19) has thrust bearings (30) (due to there are two sets of roller bearings side by side will result in absorbing thrust, and therefore, are considered as thrust bearings (Column 2, lines 39-46) and is supported on the other end with bearings (31)).  
Regarding claim 13, MITANI discloses:  a refrigeration air-conditioning unit (this is a non-limiting preamble, since the refrigeration air-conditioning unit is not positively claimed in the body of the claim, and therefore, the preamble is given no weight), comprising: 
a screw compressor (see Page 2, Technical Field of Invention), comprising: 
a first male rotor (38) and a second male rotor (39), each of the first male rotor and the second male rotor having convex-helical teeth (see Figure 1), the first male rotor and the second male rotor being rigidly connected together (see Figure 1, where the first and second male rotors are rigidly connected together via the shaft between them, see Page 3 last paragraph); 
a first female rotor (31) and a second female rotor (32), each of the first female rotor and the second female rotor having concave-helical teeth (see Figure 1), the first female rotor and the second female rotor being opposite to each other (see Figure 1, which shows that they are opposite to each other); 
wherein the convex-helical teeth of the first male rotor are engaged with the concave- helical teeth of the first female rotor, and the convex-helical teeth of the second male rotor are engaged with the concave-helical teeth of the second female rotor (see Figure 1).  
MITANI fails to disclose the first female rotor and the second female rotor being arranged separately from each other.
Regarding claim 13, VAGENIUS discloses:  the first female rotor (the (F) on the left side) and the second female rotor (the (F) on the right side) being arranged separately from (see Figures 5 and 8) and opposite to each other (see Figures 5 and 8).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the first female rotor and the second female rotor being arranged separately from and opposite to each other in the screw compressor of MITANI, since utilizing a known configuration, such as the first and second female rotors being arranged separately from and opposite to each other is well known in the art, as evidence by VAGENIUS.  VAGENIUS discloses multiple different configurations of the first and second male rotors with the first and second female rotors (see Figures 4-8).  One having ordinary skill in the art requires only routine skill in the art to place the male and female rotors in any of these different configurations, including the first female rotor and the second female rotor being arranged separately from and opposite to each other, as disclosed by VAGENIUS (see Figures 5 and 8) versus having the first and second female rotors connected to one another and opposite to each other (as disclosed in Figure 1 of MITANI and Figure 4 of VAGENIUS).  
Regarding claim 15, MITANI further discloses:  the first male rotor and the second male rotor are rigidly connected together via a shaft (see Figure 1).  
Regarding claim 17, MITANI further discloses:  
an evaporator (see last paragraph on Page 3); and 
a condenser (see last paragraph on Page 3), 
wherein the first stream of medium and the second stream of medium are introduced from the evaporator and sent to the condenser after being compressed by the screw compressor (see last paragraph on Page 3), and wherein the medium is refrigerant (the cycle is a refrigeration cycle, where refrigerant is a working fluid in a refrigeration cycle).  
Regarding claim 19, MITANI further discloses:  the first stream of medium and the second stream of medium flow through the screw compressor towards each other (see Figure 1, where the first stream of medium and the second stream of medium flow towards each other, they flow to the center to exit at (44)).
Alternatively, claims 6, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified screw compressor of MITANI/ VAGENIUS and further in view of FRESCO (U.S. Patent 5,653,585).
Regarding claims 6 and 17, in the event that the modified screw compressor of MITANI / VAGENIUS fails to specifically disclose that the medium is refrigerant, it would be obvious due to FRESCO.
MITANI discloses a refrigerant cycle (see last paragraph on Page 3).
Regarding claims 6 and 17, FRESCO teaches:  the medium is refrigerant (see Abstract) in the refrigeration cycle (see Abstract, Column 4, lines 36-47).  
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the medium be a refrigerant in the modified screw compressor of MITANI/ VAGENIUS, since utilizing known working fluids (such as refrigerant) in known screw compressors (such as the modified screw compressor of MITANI/ VAGENIUS) produces predictable results (i.e. the ability to operate the screw compressor in a refrigeration cycle such as in an air-conditioning).
	Regarding claims 13-15, 17, and 19, in the event that the modified screw compressor of MITANI / VAGENIUS is further limited to be in a refrigeration air-conditioning unit (i.e. that the refrigeration air-conditioning unit is positively recited), it would be obvious based on FRESCO.
	FRESCO teaches refrigerant in the screw compressor (see Abstract) in the refrigeration cycle that is used for an air-conditioning unit (see Abstract, Column 4, lines 36-47). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the modified screw compressor of MITANI/ VAGENIUS used in a refrigeration air-conditioning unit, since utilizing known devices (i.e. the modified screw compressor of MITANI/ VAGENIUS) in a refrigeration air-conditioning unit (as taught by FRESCO) produces predictable results (i.e. the ability to obtain a desired output for the refrigeration cycle in an air-conditioning).  Utilizing known screw compressors, such as the modified screw compressor of MITANI / VAGENIUS, in known systems such as the refrigeration air-conditioning unit (as taught by FRESCO) also requires only routine skill in the art and produces predictable results.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LYSHOLM (U.S. Patent 2,410,172) discloses a screw compressor (see Figures 1 and 2) that are helically formed (see Figures 1 and 6) where fluid enters at opposite sides of the screw compressor (via 54 and 52) and exits at a single outlet (66) in the housing (see Figure 1).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746